           Case 1:20-cv-03124-FVS                  ECF No. 23        filed 08/02/21       PageID.1659 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                  for the_                               EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                        JERRIANNE D.,
                                                                                                          Aug 02, 2021
                                                                                                              SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:20-CV-03124-FVS
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Stipulated Motion for Remand, ECF No. 21, is GRANTED. The Commissioner’s final decision is reversed and
’
              remanded for further proceedings pursuant to sentence four of 42 U.S.C. §405(g).
              Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED as moot.
              Judgment is entered in favor of the Plaintiff.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                Fred Van Sickle                              on a motion for remand.




Date: 08/02/2021                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Mishani Jack-Gonzalez
                                                                                          (By) Deputy Clerk

                                                                            Mishani Jack-Gonzalez
